DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive.
Applicant argues that Kudo fails to disclose the casing further includes at least four drain holes placed along a circumferential direction of the casing at irregular intervals in the outer peripheral wall portion as recited in the amended claim 1. Particularly, the holes 69a-69g of Kudo are arranged at regular intervals of about 15 degrees. Therefore, the amended claim 1 is distinguished over the prior art.
The Examiner respectfully disagrees.
The drain holes 69a-69g of Kudo are in fact, arranged consecutively at about 15 degrees intervals; but the amended claim 1 only requires at least four drain holes arranged at irregular intervals in the outer peripheral wall direction. Thus, the four drain holes 69a, 69b, 69d and 69e as seen in Fig. 1 of Kudo are arranged at irregular intervals of 15º, 30º and 15º, respectively. Therefore, Kudo still reads on the amended claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (US 6,551,074; “Kudo” hereinafter).
Kudo discloses a blower fan comprising: a casing 5 (Fig. 1); a cylindrical impeller 3 housed rotatably in the casing; an inlet and an outlet, which are provided in the casing; and a motor 1 (Fig. 2) configured to rotationally drive the impeller, wherein the casing includes: a first side wall portion 45a and a second side wall portion 47a, which are provided on at least both side surfaces of the impeller; an outer peripheral wall portion 49 (Fig. 2) that surrounds an outer peripheral surface of the impeller, has a substantially spiral or curved shape, in which a distance in a radial direction from a rotation axis of the impeller increases gradually toward a downstream side (Fig. 1); and a passage defined by the first side wall portion, the second side wall portion, the outer peripheral wall portion, and an outer peripheral surface portion of the impeller, the passage being configured to guide, to the outlet, gas flowing outward in the radial direction from the outer peripheral surface of the impeller, the casing further includes at least four drain holes 69a, 69b, 69d and 69e placed along a circumferential direction of the casing at irregular intervals in the outer peripheral wall portion (at 15º , 30º, 15º, respectively) the first side wall portion, or the second side wall portion of the casing, the at least four drain holes communicating between the inside and outside of the casing, the at least four drain holes each having an opening on an inner side of the casing, and the openings of adjacent two drain holes of the drain holes as viewed in a direction of a rotation axis of the impeller are placed at positions where a straight line as a chord linking portions, which are located on the outermost peripheral side of the casing, of opening edges at the shortest distance hardly intersects with the impeller (Fig. 1).

Regarding claim 3, the drain holes are provided in both the first and second side wall portions (col. 6, lines 18-35).
Regarding claim 6, at least one of an outer surface of the first side wall portion and an outer surface of the second side wall portion is in contact with a board surface of a fan installation board (57, 59 and 61; Fig. 1) supporting the waterproof blower fan.
Regarding claim 7, the number of drain holes placed in at least one of the outer peripheral wall portion, the first side wall portion and the second side wall portion is five (counting from 69a-69e; Fig. 1). 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Garrison et al. (5,620,302).
Kudo discloses all the limitations except the drain holes are not provided to the first side wall portion, the second side wall portion, and both side wall portion sides of the outer peripheral 
Garrison teaches a centrifugal blower comprising a housing, a first side wall (see annotated Fig. 1 below), a second side wall (located behind the first side wall portion in Fig. 1), a peripheral wall 20 (Fig. 3A), the first side wall has a plurality of drain holes 32a formed at the periphery thereof, the peripheral wall having dished portions 26 which form drain holes 32b at the first side wall side and at matching locations with corresponding drain holes 32a, each matching pair of drain holes 32a and 32b forms an integral drain hole 24 (Fig. 3A).

		

    PNG
    media_image1.png
    442
    613
    media_image1.png
    Greyscale



Regarding claim 5, the drain holes form spaces having a cross section of an equal angle shape (180 degrees; Garrison, Figs. 3A-3C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo. 
Kudo discloses all the limitations including the at least four drain holes include a first drain hole 69a placed, with a first interval, away from the outlet 51 (Fig. 1) in the circumferential direction; and in column 7, lines 29-30: “when a posture or condition in which the centrifugal fan is operated is previously known, the drainage through-holes may be positioned depending on the posture. However, in the case of a general-purpose centrifugal fan, a posture in which it is operated is varied depending on a user. Thus, it is preferable that at least one of the first side wall 45a and second side wall 47a is formed with the plural drainage through-holes 69a to 69g and 71 in a manner to be spaced from each other at intervals in the peripheral direction of the revolving shaft 9”. Note that Kudo does exclude the situations when the intervals are irregular intervals; and the spacing of the through-holes 69a to 69g and 71 at 15º apart is just an example.

Since the applicant has not disclosed that having a second drain hole placed, with a second interval, away from the first drain hole in the circumferential direction, the second interval being greater than the first interval; a third drain hole placed, with a third interval, away from the second drain hole in the circumferential direction, the third interval being greater than the second interval; and a fourth drain hole placed, with a fourth interval, away from the third drain hole in the circumferential direction, the fourth interval being greater than the third interval solves any stated problem or is for any particular purpose above the fact that the drain holes arranged at intervals in the peripheral direction of a fan casing allow water or liquid to be drained from the fan when it is mounted in a different operating positions, and it appears that the blower fan of Kudo would perform equally well with the drain holes arranged at specific intervals as defined and claimed by applicant, it would have been an obvious matter of design choice to modify the blower fan of Kudo by utilizing the specific drain hole intervals as claimed.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745